 MOJAVE ELECTRIC COOPERATIVE 13Mojave Electric Cooperative, Inc. and International Brotherhood of Electrical Workers, Local 769, AFLŒCIO. Case 28ŒCAŒ13749 October 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On September 26, 1997, Administrative Law Judge Frederick C. Herzog issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order, as modified and set forth in full below.3 In affirming the judge™s conclusion that the Respon-dent unlawfully discharged employee Richard Michaels in violation of Section 8(a)(1), we rely on findings that: (1) Michaels and fellow employee Stuart Douglas were engaged in actual protected concerted activity when, pur-suant to a common concern for their workplace safety, they both petitioned for injunctive relief against harass-ment by two officials of the Respondent™s subcontractor; (2) the Respondent undisputedly discharged Michaels because he filed for an injunction; and (3) Michaels™ ac-tions did not lose their protection under the Act because they constituted disloyalty within the meaning of NLRB v. Local 1239 (Jefferson Standard), 346 U.S. 464 (1953).  We find no need to rely on the judge™s conclusion that the discharge also violated Section 8(a)(3) of the Act, and we shall delete references to antiunion discrimina-tion from the remedial Order and notice language. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, Mojave Electric Cooperative, Inc., Bullhead City, Arizona, its officers, agents, successors, and as-signs, shall                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In adopting the judge™s finding that employee Richard Michaels did not lose his reinstatement rights we note that the judge credited the testimony of Michaels over Tammy Bauguess.  (Indeed, the judge generally stated that he was ﬁwell impressed by the testimonial de-meanor of Michaels.ﬂ)  We do not rely either on the judge™s statement that Bauguess was an employee of an employer which had a clear eco-nomic interest in the outcome of the case or on the judge™s characteriza-tion of David Drabek as having an ﬁeconomic interest in seeing Michaels lose both his job and this litigation.ﬂ 3 We shall modify the judge™s recommended Order in accordance with our decision in Indian Hills Care Center, 321 NLRB 144 (1996). 1. Cease and desist from (a) Discharging employees because they have engaged in protected concerted activities during the exercise of rights guaranteed by Section 7 of the Act. (b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative actions necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Richard Michaels full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. (b) Make Richard Michaels whole for any loss of earn-ings and other benefits suffered as a result of the dis-crimination against him in the manner set forth in the remedy section of the judge™s decision. (c) Within 14 days from the date of this Order, remove from its files any reference to the unlawful discharge, and within 3 days thereafter notify Richard Michaels in writing that this has been done and that the discharge will not be used against him in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post at its facility in Bullhead City, Arizona, copies of the at-tached notice marked ﬁAppendix.ﬂ4  Copies of the notice, on forms provided by the Regional Director for Region 28, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since June 3, 1996. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at- 4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Persuant to a Judge-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 327 NLRB No. 7  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14testing to the steps that the Respondent has taken to 
comply. 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
 APPENDIX 
 NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights: 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge employees because they 
have engaged in protected concerted activities during the 
exercise of rights guaranteed them by Section 7 of the 
Act. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Richar
d Michaels full reinstatement 
to his former job or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed. 
WE WILL make Richard Michaels whole for any loss 
of earnings and other benefits resulting from his dis-
charge, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any reference to 

the unlawful discharge of 
Richard Michaels, and WE 
WILL, within 3 days therea
fter, notify him in writing 
that this has been done and that the discharge will not be 
used against him in any way. 
 MOJAVE ELECTRIC COOPERATIVE, INC. 
 Nathan W. Albright, Esq.
, for the General Counsel. 
Robert J. Deeny, Esq. and John K. Ausdemore, Esq. (Snell & 
Wilmer),
 for the Respondent. 
Joel Bell, Esq.
, of Phoenix, Arizona, for the Charging Party
. DECISION STATEMENT OF THE CASE 
FREDERICK C. HERZOG, Administrative Law Judge. This 
case was heard by me in Las 
Vegas, Nevada, on March 25 and 
26, 1997, and is based on a charge (subsequently amended) 
filed by International Brotherhoo
d of Electrical Workers, Local 
769, AFLŒCIO (the Union), on 
June 10, 1996, alleging gener-
ally that Mojave Electric Company, Inc. (Respondent) commit-
ted certain violations of Section 8(a)(1) and (3) of the National 
Labor Relations Act (the Ac
t) (29 U.S.C. §151 et seq
.).  On 
July 25, 1996, the Regional Director for Region 28 of the Na-
tional Labor Relations Board (the Board) issued a complaint 
and notice of hearing alleging viol
ations of Section 8(a)(1) of 
the Act, and on December 19, 1996, he issued an amended 
complaint, adding an allegation of a violation of Section 8(a)(3) 
of the Act.  Respondent filed timely answers to the allegations 
contained within the complaint and the amended complaint, 
denying all wrongdoing. 
All parties appeared at the he
aring, and were given full op-
portunity to participate, to introduce relevant evidence, to ex-
amine and cross-examine witnesses, and to argue orally and file 
briefs.  Based on the record, my consideration of the briefs filed 
by counsel for the General Counsel and counsel for Respon-
dent, and my observation of the demeanor of the witnesses, I 
make the following FINDINGS OF FACT
 I. JURISDICTION The amended complaint alleges, and Respondent™s answer 
admits, that Respondent is an 
Arizona corporation, with an 
office and place of business in Bullhead City, Arizona, where at 

all times material it has been engaged in the business of the sale 
and distribution of electricity; 
that during the 12-month period 
year ending June 10, 1996, in the course and conduct of its 

business operations, it derived 
gross revenues in excess of $250,000, and that, during the same
 period, it purchased and 
received in interstate commerce 
at its facility mentioned above 
goods valued in excess of $50,000 directly from points outside 
the State of Arizona. Accordingly, I find and conclude that Respondent is now, 
and at all times material has been, an employer engaged in 

commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. THE LABOR ORGANIZATION 
The complaint alleges, the answer admits, and I find that the 
Union is now, and at all times material has been, a labor or-
ganization within the meaning of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
A. The Issue 
This case arises from Respondent
™s action in discharging an 
employee named Richard Michaels
 on or about June 3, 1996. 
Counsel for the General Counsel
 asserts that Respondent™s 
action was taken on account of Michael™s protected, concerted 
activities, and because of his support for the Union.  Respon-
dent asserts, to the contrary, that Michaels was discharged for 
valid cause, and, in the alternative, that he would have been 
discharged in any event regardless of the General Counsel™s 
proof. B. General Background and Labor Relations History 
Respondent is a utility operating in Arizona.  It employs ap-
proximately 70 employees.  The Union was elected in 1992, 
and since 1993 roughly 20 of Re
spondent™s employees have 
been represented for purposes of
 collective bargaining by the 
 MOJAVE ELECTRIC COOPERATIVE 15Union in a unit comprised of li
nemen, meter readers, mechan-
ics, and warehouseman.
2  The meter readers department con-
sists of approximately 8 to 12 employees, whose responsibili-
ties include meter reading, meter installation, connection, and 
deconnection of electrical meters
, and other relate
d duties.  All meter readers, including those employed by any subcontractor, 
are supervised by one Gene Quinn.  Tom Longtin is Respon-
dent™s operations manager.  Lisa Crutchfield is employed as 
Respondent™s manager of human resources. 
Respondent uses subcontractors to provide services from 
time to time, consiste
nt with its right to subcontract under the collective-bargaining agreement.  One example is Jay Lang 
Construction, which performs 
construction of power lines. 
Another example is found in Respondent™s use of a contrac-tor named Guard Force, which 
provides employees for meter 
reading.  Guard Force is the 
only contractor that Respondent 
uses on a regular and continuing basis. 
Unlike Respondent™s unit employees, the Guard Force em-
ployees duties are strictly limited to meter reading.  Guard 
Force has been supplying Mohave
 with meter readers for ap-
proximately 3 years.  Jay Nady
 is the owner and manager of 
Guard Force.  David Drabek,
3 as Guard Force™s supervisor at 
Mohave, is responsible for traini
ng, supervising (subordinate to 
Gene Quinn), and overseeing Guard Forces operations at Mo-have.  The Guard Force employees wear shirts and caps which 
identify them as Respondent™s me
ter readers, just like Respon-
dent™s own employees. 
C.  Michaels™ Discharge 
Richard Michaels was a member of the unit and worked as a 
meter reader during his entire term of employment with Mo-
have, from August 26, 1991, thr
ough his termination date on June 3, 1996.  Michaels and Scott Archibeque were the two 
union stewards at Mohave, and was 
serving in that capacity on 
the date of his discharge.  Although Michaels was on the Un-
ion™s negotiating committee for 3 years, including on the date 
of his discharge, his only role as a negotiator was to attend a 
single meeting in 1996, which occurred subsequent to his ter-
mination.  Respondent™s contra
ct with the Union expired on 
June 1, 1996. Prior to May 8, 1996, Michaels™ work history was generally 
uneventful.  Even after that 
date, Michaels was never warned 
about any deficiencies in his 
work.  At trial Respondent ac-
knowledged that Michaels was not
 discharged on account of 
any event which occurred prior to May 8, 1996. 
On the morning of May 8, 1996, Michaels spoke by phone 
with Drabek.  The conversation was occasioned by a Guard 
Force employee having insisted that Michaels trade his meter 
reading route to him for the day.  Michaels refused, since that 
                                                          
 2 Respondent™s handbook for employees, however, still contains the 
following language: 
 WHAT YOU CAN EXPECT FROM US . . . . 
              OPEN SHOP PHILOSOPHY AND  
PRACTICES  WE PREFER TO DEAL WITH PEOPLE 

DIRECTLY RATHER THAN THROUGH A 
THIRD PARTY, THIS MEANS THAT WE 
PREFER TO WORK DIRECTLY WITH 
YOU AS AN EMPLOYEE WITHOUT 
INTER-VENTION OF OUTSIDERS. 
 3 Sometimes spelled as ﬁDrabaughﬂ in the transcript. 
was contrary to standing instructi
ons by Quinn.  Michaels told 
Drabek of that instruction.  
Nevertheless, Drabek reported to 
Respondent that Michaels had been rude to him.  When Quinn 
inquired into the flap, Michaels to
ld him that he™d
 merely acted 
in accordance with Quinn™s instructions.  Michaels added that 
he had not been rude, and that
 his version could be supported 
by other employees who had been nearby, allowing them to 
overhear the conversation between him and Drabek.  Quinn 
ended the matter by commenting that Michaels had acted prop-
erly.  Nevertheless, 
Quinn also advised Michaels that Longtin 
wanted him to issue Michaels a written reprimand on account 
of the matter. 
Later, in mid-May, a friend of 
Michaels reported to him that an individual wearing a shirt of Respondent™s had been stopped 
at a local grocery store for shoplifting.  Michaels reported this 
to Quinn, who said he™d check into it. 
Quinn, however, testified that
 Michaels told him that a 
Guard Force employee had been arrested for shoplifting, hand-
cuffed, and driven away from the 
grocery store by the police.  
Quinn testified that he then notified Nady and Longtin of the 
incident.
4  Longtin™s testimony was that he concluded that 
Michaels exaggerated this incident to the point that it amounted 
to a deliberately malicious report. 
Nady™s investigation of the matter led to a conclusion consis-
tent with the version of the incident supplied at trial by 
Michaels.
5  Further, Respondent™s ow
n rules require that em-
ployees report any such incident to Respondent. 
I was well impressed by the testimonial demeanor of 
Michaels.  I find that it was superi
or to that of either Quinn or Longtin, and have, accordingly, determined to credit his version 
of events in this case (includi
ng his conversation with Quinn), 
over that of Quinn or Longtin wherever those versions are in 
conflict.  Quinn was repeatedly 
vague, evasive, and halting in 
his testimony.  Longtin was bluff and confident, to the point of 

exhibiting arrogance, and disdai
n for the entire trial process. 
While it may possibly be that Longtin™s conclusion that 
Michaels intended by his report to Quinn to create ﬁartificial 

tensions,ﬂ was based in good fait
h on the reports given him by 
his intermediaries, his personal good faith cannot serve to vali-
date the fact that it was his ow
n supervisors, and not Michaels, 
who did the exaggerating, thereby causing him to act against 
Michaels on the basis of a false report.  Thus, it is clear that it is 
Respondent, and not Michaels, w
ho must bear the responsibil-ity for any exaggeration done with
 respect to this particular 
incident.  Accordingly, I conclude and find that this incident 
cannot serve as evidence, as argued by Respondent, of 
Michaels engagement in a long campaign to ﬁengineerﬂ the 
removal of Guard Force as a subcontractor for Respondent.
6                                                           
 4 Nady testified that Quinn told 
Drabek of the incident, but Quinn 
denied it.  Drabek, though called as a witness by Respondent, was not 
asked about the matter. 
5 It was determined that the store™s 
security force, not the police, had 
ﬁflagged downﬂ and detained an indi
vidual who had ﬁforgottenﬂ to pay 
for some cold medicine.  His memory refreshed by his return to the 
store, the individual evidently paid for the product and was allowed to 

go on his way following the ﬁmistake.ﬂ 
6 Indeed, while it is not essential to 
the disposition of this case, I find 
that Respondent™s claim that Michae
ls was intent on the severance of 
the contractual relationship it had with Guard Force has not been sup-

ported.  Instead, from all that is in
 this record, I can go no further than 
to find that Michaels was long concerned with, and intent upon, 
protecting the jobs of unit employees.  Such an objective, of course, is 
fully consistent with his retention of protections under the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16According to Respondent, Michaels had a long-running per-
sonal controversy with the owne
r of Guard Force, Jay Nady, 
and this incident is one exam
ple of its fallout.  Respondent contends that this controversy is evidenced by several un-
friendly encounters outside the 
workplace.  First, Michaels 
testified that he had a discussion with Nady, outside the work-
place, in which Nady told him he should find a new job because 
he was obsolete, and his time as a meter reader was limited.  
Second, Nady testified that Mi
chaels made inappropriate com-
ments to him outside the workplace.  For instance, Nady testi-
fied that Michaels referred to Guard Force employees as scabs 
and commented that Nady was out 
to get his job.  Nady also 
testified that he believed Michaels didn™t like him.  According 
to Respondent, along with his dislike for Nady, Michaels held a 
firm belief that his job was in
 jeopardy because Respondent™s 
use of Guard Force and Nady. 
Respondent further contends th
at because of Michaels™ per-sonal belief that Guard Force somehow posed a threat to his 

job, Michaels engaged in a cam
paign to have Guard Force re-
moved as Mohave™s contractor, 
despite the fact that Mohave had the right to subcontract 
and the parties™ collective-
bargaining agreement strictly prohibits such interference, stat-
ing in pertinent part: 
 During the term of this Agreem
ent, under no circumstances 
will the Union or the employees engage in . . . interference of 
any kind with the operations of the Employer. 
 In any event, the ﬁshoplifting incidentﬂ led directly to the 
immediate events which precipitated Michaels™ discharge. 
For, on May 21, angry over the alleged exaggeration by 
Michaels, Nady went to Respondent
™s premises to confront and 
ﬁstraighten outﬂ Michaels.  Na
dy, unable to find Michaels,
7 came across employee Stuart Dougl
as.  According to the notes of Crutchfield, who ﬁinvestig
atedﬂ the incident, Douglas 
claimed that he™d been physical
ly and verbally
 assaulted by 
Nady, with Nady grabbing him by the shirt and shaking him.  
Douglas™ account was generally corroborated by that of an 
employee named McArthur.  Nady
 denied this, and claimed 
that any contact was merely inci
dental to being bumped as both 
were leaving the meter readin
g room.  Drabek corroborated 
Nady™s account. 
Inasmuch as these events (while ﬁaboutﬂ Michaels), did not 
involve Michaels, it is not necessary to resolve the conflicts 
between the testimony concerning them. 
What is important about the incident of May 21 is the series 
of events which they precipitated.  On the very next day 
Michaels (when he was told by 
Douglas of the events of the previous day), told Quinn that he felt threatened by Nady.
8  Michaels asked Quinn for protection, and Quinn asked him to 
give it a couple of days.  Howeve
r, Longtin did later have a talk 
with Nady, advising him that Re
spondent reserved to itself any 
issues of supervision or discipline of its employees. 
Instead, on May 23, Michaels and Douglas went to the Bull-
head City municipal court, where 
they filed petitions for injunc-
tion against harassment, naming Nady and Drabek as the per-
sons against whom protection was sought.  The petitions re-
ferred to the May 8 telephone 
conversation between Drabek 
and Michaels, and the alleged a
ssault against Douglas of May                                                           
                                                           
7 Michaels was not even on the premises at the time. 
8 Nady is an imposing physical speci
men, indeed, but gave no hint in 
his demeanor of an aggressive nature. 
21.  The petitions requested that Nady and Drabek have no 
contact with Douglas and Michaels, and that they be enjoined 
to stay away from Michaels home and his place of employ-
ment.9  Prior to filing his petition, Michaels spoke of filing with 
fellow employees and he testified 
without contradiction that the 
other employees supported his position.  Thus, I find that 
Michaels satisfied the first requirement of 
Meyers Industries, 268 NLRB 493, 497 (1980), that his 
activities were engaged in 
on or with the authority of other employees and not solely on 
behalf of himself.  The effort of Michaels to compel greater 
physical safety for himself a
nd other employees of Respondent 
falls with the Board™s requirement
s, and an employee cannot be 
discharged for engaging in such activity.  
Eastex, Inc. v. NLRB
, 437 U.S. 556 (1978). 
Respondent became aware of the petitions no later than May 29, when Nady delivered copies 
of them to Longtin.  Signifi-
cantly, Respondent took no action a
nd made no effort to avoid 
or lessen any impact that the petition might have been antici-

pated at that time to have on its 
business, or its freedom to con-tract.  Specifically, when Michaels offered to withdraw his 

petition when he spoke to Crutchfi
eld, instead of being taken up 
on his offer, he was merely to
ld that Crutchfield couldn™t go 
into specifics.
10  Nor did Respondent undertake to even try to 
get the city court to deny the petition, or to structure it in such a 
way as not to interfere with it
s business (as I have little doubt 
the court would have been willing, and easily able to do). 
Michaels attempted on May 24 to
 file a grievance regarding 
the incident of May 21, by handing it to Quinn.  The grievance 

specifically requested that Guard Force be removed from Re-
spondent™s property.  However, Longtin refused to accept the 
grievance, on the basis that the collective-bargaining agreement 
provided that grievances coul
d be filed only with Longtin. 
Counsel for the General Counsel argues that I should find 
this refusal to be clear evidence of animus.  The collective-
bargaining agreement specifically states that grievances are to 
be ﬁsubmitted . . . to immediate Supervisor.ﬂ  Since Glenn was 

Michaels™ immediate supervisor, it follows, so the General 
Counsel argues, that Respondent had no basis to reject 
Michaels™ grievance, and that I should infer that its action in 
doing so evidences an antipathy toward unionism in general, 
and hostility toward Michaels™ 
engagement in union activities 
in particular. 
However, that argument ignores the fact that Longtin credi-
bly testified, without contradict
ion, that because problems had 
been experienced in the transmission of grievances to him by 
the immediate supervisors, he and the Union™s grievance com-
mittee reached a subsequent oral
 agreement providing that all 
grievances must be submitted di
rectly to Longtin.  He further 
testified that all that would have been necessary for the consid-
 9 The court eventually denied the petitions for injunction, by order 
dated July 29, 1996. 
10 Longtin was dismissive of Michael
s offer to withdraw his petition.  
He explained his viewpoint to me by
 stating, ﬁ[I]t was just one thing 
after another.ﬂ  I specifically find th
is particular statement by Longtin 
to be utterly incredible.  For, had this simple offer by Michaels been 
accepted, the primary reason for 
Respondent™s discontent with 
Michaels would, perforce, have vanished.  I infer therefrom that Long-
tin desired that the controversy remain
 alive, so as to afford him what 
he regarded as just cause to discha
rge Michaels.  Such a motivation, of 
course, infects and invalidates all of
 Respondent™s reasons for discharg-
ing Michaels, and provides clear evidence of animus, as well as se-

verely tainting Longtin™s credibility. 
 MOJAVE ELECTRIC COOPERATIVE 17eration of Michaels™ grievance would have been for him to take 
it back from Glenn and hand it to Longtin himself.  Since I 
credit Longtin™s testimony regarding this matter I find that the 
refusal of Glenn to accept the grievance, or of Longtin to proc-
ess it, was of no legal significance to this case™s outcome.  I 
cannot agree that it amounted to
 no more than requiring legalis-
tic ﬁhoop jumpingﬂ of Michaels 
by Respondent, as the General 
Counsel argues, since I have no basis for lightly discounting 
whatever difficulties had been experienced in the past in proc-
essing grievances, as testified to by Longtin.  In fact, Michaels™ 
fellow steward, Archibeque, did re
file Michaels™ grievance, and 
it was apparently timely processed.
11 Following receipt of a phone call from Michaels™ wife (ex-
pressing her concern over her husband™s anxiety concerning the 
possibility of losing his job), on May 28 Respondent, through 
Crutchfield, called Michaels in fo
r a discussion.  The subject of 
his anxiety about losing his j
ob was responded to by Respon-
dent advising him to seek coun
seling.  Michaels apparently 
spoke at some length about his concerns, including the fears 

that Guard Force posed a threat to the job security of meter 
readers employed by Respondent. 
 He also discussed his view 
that it was necessary for him to file some sort of civil action 
regarding the threat he felt from 
Nady™s direction.  At one point 
Michaels offered to withdraw his 
petition.  In the end, Crutch-
field advised him that she coul
d not discuss specific matters, 
such as what Longtin may have told Nady. 
On May 29 Longtin received a copy of the petition for in-
junction from Nady.  He then met with Crutchfield and 
McArthur, and discussed the matter.  At that time Longtin 
reached a decision to discharge Michaels.  He testified that his 
reasons for doing so were: 
 • Michaels calling an employee of Guard Force a 
scab.
12 • The telephone confrontation with Drabek. 
• The ﬁshopliftingﬂ incident.
 • Michaels™ attempt to stop Respondent from do-

ing business with Guard Force (i.e., the petition). 
 On June 3, Longtin discharged Michaels.  Longtin told 
Michaels that the action he™d taken regarding the petition 
tended to interfere with Respondent™s ability to do business 
with Guard Force, and that 
it was the reason underlying his 
discharge.  At trial Longtin testified that he told Michaels of no 
other reason besides his having f
iled the petition, which would 
act as a bar to Respondent doing business with Guard Force. 
D. Analysis and Conclusions 
The General Counsel alleges that Respondent discharged 
Michaels because of its antiunion animus, his participation in 
protected activity, and his prouni
on stance and activities, thus 
raising the 8(a)(3) claim.  
Respondent denies any wrongdoing 
on its part in letting the Michaels go and asserts that the 
                                                          
 11 I do note, however, that, while I cannot find that Respondent™s re-
fusal to accept the grievance as orig
inally presented evidences animus, 
it was certainly not inconsistent with the presence of animus. 
12 Inconsistently, Longtin testified that this sort of name calling all 
occurred before May 8, 1995.  In th
e face of the earlier stipulation and 
testimony to the clear effect that Michaels was not disciplined on ac-
count of any event which occurred before that date, I find this addition 
to Longtin™s list of causes to be nothing more than makeweight.  More-
over, I found Michaels denial that 
he™d ever called any employees of 
Guard Force scabs to be credible. 
Michaels™ prounion sentiment was not
 a factor in its decision.  
Respondent further claims that Michaels would have been fired 
anyway based on evidence of misconduct discovered by it after 
his discharge. 
Thus, it is clear that the governing law in this case is 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1983).  There, the Board 

announced the following causation test in all cases alleging 
violations of Section 8(a)(3) or violations of Section 8(a)(1) 
turning on employer motivation. 
 • First, the General Counsel must make a 
prima facie
 showing sufficient to support the inference that protected 
conduct was a ﬁmotivating factorﬂ in the employer™s de-
cision. 
• Second, upon such a showing, the burden shifts to the 
employer to demonstrate that the same action would 
have taken place even in the absence of the protected 
conduct. 
 The United States Supreme Court approved and adopted the 
Board™s Wright Line
 test in 
NLRB v. Transportation Corp., 462 
U.S. 393, 399Œ403 (1983). 
In this case I conclude that the General Counsel has made a 
prima facie case that Michaels  was discharged because of his 
participation in protected acti
vities during the few weeks pre-
ceding his termination.  That timing, taken together with Re-
spondent™s statements of its admitted aversion to the cause of 
unionism, are sufficient unto themselves to make out the ele-
ments of such a case. 
Accordingly, I now turn to the issue of whether or not Re-
spondent has succeeded in its efforts to prove that Michaels 
would have been discharged in any event, even absent his en-
gagement in protected and union activities. 
The issues of the case are essentially factual.  The credibility 
of both the General Counsel™s and Respondent™s witnesses and 
the facts they have testified to
 are of paramount importance, 
especially as major conflict between the testimonies exists.  
The demeanor of the witnesses that I observed during the hear-
ing, as well as the facts they attested to, determine my findings 
of fact on the disputed events of this case.  From the General 
Counsel™s side, the primary witn
ess is Michaels.  From Re-spondent™s side, the primary witnesses to disputed matters are 
Quinn and Longtin.  As I have already stated, of the three wit-
nesses, Michaels was the superior, and has been credited wher-
ever their versions are in conflict. 
Respondent has pointed to a series of mistakes and problems 
Michaels to account for its actions. 
First, when Michaels was  confronted on the telephone by 
Drabek, a supervisor of Guard Force, he did tell the man of his 
position that the request made by a Guard Force employee to 
switch assignments was contra
ry to Respondent™s standing 
instructions.  After Drabek™s complaint to Respondent of hav-
ing been spoken to rudely, Michaels first denied the charge, and 
went on to offer to have his trut
hfulness borne out by witnesses.  
In the end, despite the fact that 
his own supervisor told him that 
he™d done the right thing, the supervisor advised him that Long-
tin still wanted him to be disciplined.  This desire of Longtin™s 
to punish Michaels, despite the evidence showing no miscon-
duct by Michaels, leads me to infer that Michaels™ union activi-
ties had attracted Longtin™s atte
ntion, and aroused his ire. 
Further, that Respondent woul
d discharge Michaels, previ-
ously regarded as a satisfactor
y employee, within 1 month of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18Michaels having reported an incident involving an employee of 
Guard Force for having been detained on suspicion of shoplift-
ing seems suspiciously contrived, in and of itself.  After all, it is 
undisputed that Respondent™s own policy that such incidents 
are to be reported to Respondent.  Thus, Michaels was clearly acting properly when he made a re
port of the incident.  The fact 
that Michaels was charged with
 having exaggerated and magni-
fied the incident, when, in fact
, it was Respondent™s own super-
visors who did so, serves only to
 deepen and harden the suspi-
cions created in me by Respondent. 
Finally, Michaels™ testimony is
 unrebutted that he spoke to 
several employees prior to filing his petition for an injunction 

in the city court, and that he was successful in soliciting their 
support for his action.  Quite obviously, he succeeded with at 
least one fellow employee, Douglas
, who joined him in filing a 
petition.  Precisely, the very subject matter of the petition was 

the personal safety of employees from assault while at work. 
Respondent is not free to deal with Michaels™ as though in a vacuum, despite Michaels™ se
eming willingness to interfere 
with its ability to run its busin
ess as it saw fit by having filed 
his petition.  As I have noted 
above, Nady did behave toward 
Michaels™ in an angry fashion, and did seek to find him for 
some sort of confrontation.  
Whether it would have proven to 
be a physical confrontation can never be known.  But, two 

things are clearly true: (1) Nady™s imposing size and evident 
state of fitness would strike a 
disturbing chord in virtually any 
man who learned as Michaels did that Nady had come onto 

Respondent™s premises seeki
ng a confrontation with him;
13 and (2) Michaels sought assurances for his safety from Respondent, 
(both with his own supervisor 
and with Crutchfield), and he 
resorted to the filing of a petition only after such assurances 

were not given. 
The General Counsel must es
tablish unlawful motive or un-
ion animus as part of his prima facie case.  If the unlawful pur-
pose is not present or implied, the employ
er™s conduct does not 
violate the Act. 
Abbey Island Park Manor
, 267 NLRB 163 
(1983); Howard Johnson Co., 209 NLRB 1122 (1974).  How-
ever, direct evidence of union 
animus is not necessary to sup-
port a finding of discrimination.  The motive may be inferred 
from the totality of the circumstances proved
.  Fluor Daniel, 
Inc., 311 NLRB 498 (1993); 
Associacion Hospital del Maestro
,  291 NLRB 198, 204 (1988).  I regard the findings above, such 
as Respondent™s exaggeration of
 the circumstances of the 
ﬁshoplifting incident,ﬂ and desire of Respondent to issue 
Michaels a warning despite the 
finding of his supervisor that 
he™d acted properly, are evidence of animus on the part of Re-
spondent.  Taken together with the demonstrable willingness of 
Respondent to retaliate for his en
gagement in protected activity, 
and considering how all of thes
e events took place in a short 
time following his engagement in
 proper, protected and/or un-ion activity, I find and conclude
 that the General Counsel has 
satisfied the requirement of demonstrating animus on the part 
of Respondent. Additionally, it is axiomatic that an employer™s distortion and 
magnification of an employee™s deficiencies casts a deep 
                                                          
 13 As I have stated, Nady gave no evidence of possessing a physi-
cally aggressive nature at trial. 
 However, I have no way of assessing 
his demeanor when he went to Re
spondent™s premises to seek out 
Michaels.  Thus, while I feel unable 
to accurately assess whether or not Michaels™ fears of being physically ha
rmed by Nady were totally realis-
tic, it suffices for purposes of this decision that I cannot find such fears 
so unreasonable or exaggerated as 
to have been utterly groundless. 
shadow over any claim that me
re business judgment was in-
volved in the employee™s termination 
U.S. Postal Service
, 256 NLRB 736, 738 (1981).  I find and conclude this axiom has 
application here.  Respondent™s 
recitation of such a list of 
transgressions by Michaels, an
 admitted good 
employee, is 
properly viewed by me as further evidence of animus, and an 
intent to retaliate. 
I cannot find, as Respondent urges, that Michaels actions 
were unprotected because they constituted ﬁdisloyalty.ﬂ  Unlike 
in NLRB v. Local 1239 (Jefferson Standard),
 346 U.S. 464 
(1953), Michaels™ action here was tied directly to his working 
conditions and his attempt to reach a resolution of a dispute 
involving such conditions. 
Nor does NLRB v. Knuth Bros., Inc
., 537 F.2d 950 (7th Cir. 
1976), require the result sought by Respondent.  This record, 
unlike in 
Knuth
, is completely silent regarding any claim that 
Michaels disclosed any confiden
tial materials of Respondent™s. 
It is clear that, regardless of
 whether or not one regards Michaels™ fears as totally realistic, it is not possible to state 
with certainty that they were ba
seless.  Thus, it cannot be said 
that they do not warrant protecti
on under the Act.  It follows, therefore, that since Respondent admittedly fired him, at least 
in part, because of his having fi
led the petition, Michaels was 
illegally discharged, whether viewed as a violation of Section 

8(a)(1) or (3) of the Act.  I so find and conclude. 
Thus, summarizing, I find and 
conclude that the General 
Counsel has made out a prima facie showing of illegal motiva-
tion in Michaels™ discharge, and I further find and conclude that Respondent™s evidence has failed to overcome the General 
Counsel™s case. E. Respondent™s Allegations
 Regarding the Remedy 
Ordinarily, the inquiry in a case of this sort would end at this 
point. However, in this particular case, Respondent has come 

forward with further evidence.  
That evidence is offered by 
Respondent as proof of fu
rther claimed misconduct by 
Michaels which would justify his 
discharge, and warrant refusal 
to reinstate him.  It is claimed 
by Respondent that this evidence 
was not discovered by it until 
after Michaels was discharged. 
Obviously, the burden of proof regarding such evidence must 
be placed on the party w
ho offers it, the Respondent. 
The obvious beginning point of 
any examination of an em-
ployer™s defenses is to look at 
the employer™s stated reasons for 
its actions.  This is so because, even in cases where valid 
grounds for discipline exist, an 
employer may neither use such 
grounds as a pretext for discrimination nor use them to bolster 
disciplinary actions undertaken on 
some other original basis.  
For, it is the ﬁreal motiveﬂ of the employer which is decisive.  
NLRB v. Brown
, 380 U.S. 278, 287 (1965); 
NLRB v. Great 
Dane Trailers, Inc.,
 388 U.S. 26 (1967).  In light of my find-
ings above, that Respondent harb
ors animus and discriminatory 
intent toward Michaels and uni
onism, I have deemed it appro-
priate to examine such eviden
ce with great care, and with no small amount of suspicion. 
The evidence claimed to suppor
t Respondent™s contention is 
summarized, though never examined in detail, by Respondent 
in its brief, as follows: 
 Mohave provided evidence that Michaels paid a Guard Force 
employee $5.00 to cover his route as well as paid Mohave 
employees a $10.00 bribe to accept his difficult assignments. 
The $5.00 payment to the Guard Force employee came to 
Mohave™s attention approximat
ely one week after Michael™s 
 MOJAVE ELECTRIC COOPERATIVE 19termination.  Mohave learne
d about the frequent $10.00 
bribes one day before this hearing.  Mohave™s Operations 
Manager, Tom Longtin testifie
d Michaels would have been 
terminated for this conduct. 
 Based on these ﬁfacts,ﬂ Respondent
 then goes in its brief, to 
argue, as follows: 
 An employee who has been discharged in violation of the Act 
is not barred from all relief when, after his discharge, the em-
ployer discovers evidence of wrongdoing that, in any event, 
would have led to his terminat
ion on lawful and legitimate 
grounds had the employer known of it.  
McKennon v. Nash-
ville Banner Publishing Co.,
 513 U.S. 352 (1994); 
Cook Fam-
ily Foods, Inc.,
 1996 NLRB LEXIS 404 (1996); 
Marshall Durbin Poultry Co., 310 NLRB 68 (1993).  However, after 
acquired evidence of the employees wrongdoing must be 

taken into account in determini
ng the specific remedy, lest the 
employers legitimate concerns be ignored.  Id.  Once an em-
ployer learns about employee wrongdoing that would lead to 
legitimate discharge, the calcu
lation of damages should be 
limited to back pay from the date of the unlawful discharge to 

the date the new information was discovered and
 eliminates 
reinstatement as a remedy.  Cook Family Foods 
at 25; White-
hall Packing Co., Inc., 
257 NLRB 193 (1991).
 [Emphasis as 
shown in Respondent™s brief.] 
 In fact, Longtin testified regarding the after-acquired evi-
dence, that sometime shortly 
after Michaels had been dis-
charged, Nady reported to him that Michaels had paid another 

employee, Tammy Bauguess, (who, in fact, worked for Guard 
Force), to have her read the meters that he was assigned to read.  
Longtin said that he didn™t inquire into the question of how 
many times this had occurred, but that he later learned that it 
had occurred only once between
 Michaels and Bauguess.  
However, he also related that she told him that Michaels and 

two other employees of Responde
nt™s (including Stuart Doug-
las and someone named Adam) ad on more than one occasion 
paid each other to take lesser jobs if one didn™t want to read 
meters on a particular date.  Longtin said that Bauguess denied 
that she™d ever seen money exchanged by the employees, 
though he ﬁbelievedﬂ that Drabek had told him that he™d seen it. 
When Longtin later inquired about these incidents with 
Quinn, who had been the employees™ supervisor, Quinn not 
only stated that he™d had no knowl
edge of the matter, but went 
further and stated that he knew
 that no such incidents had oc-
curred.  Longtin allowed as how, if he had discovered that any 
such practice had been going on by an employee of Guard 
Force, he™d ﬁprobablyﬂ have de
manded their discharge.  Yet, Longtin™s testimony on this point was belied by his further 
testimony, in which he admitted that he™d ﬁnot at this timeﬂ 
recommended or demanded that 
Guard Force discipline Bau-guess for engaging in the conduct which she™d testified about. 
Tammy Bauguess testified that she is an employee of Guard 
Force, as she has been for over a year.  She stated that she was 
trained as a meter reader by Stuart Douglas, but that he was a 
bully and actually trained he
r incorrectly, evidently purpose-
fully.  She also recalled that once, approximately in August or 
September of 1995, as she was supposed to learn an additional 
route, Michaels was supposed to train her, by showing her the 
route.  She went on to testify that, as they neared the end of the 
route, Michaels wanted her to re
ad one side of the block they 
were on while he read the other.  She testified that, since 

Michaels knew that she was paid 25 cents for each meter she 
read, he paid her $5 for her work of reading the meters on one 

side of the street in that block.
14  She stated that this occurred 
only once, and that Michaels™ s
upervisor, Quinn, did not know of it. 
In fact, Bauguess has never been disciplined for having ac-
cepted money from Michaels to r
ead meters on his route, de-
spite the admission of Drabek that she™d told him of the inci-

dent over a year before. 
Drabek also testified that he™d many times witnessed the fact 
that Michaels and employee Ni
kander switched jobs, and that 
he™d known about this for about a year.  He went on to testify 

that he™d once seen money, 
$10, exchanged between Michaels 
and Nikander.  Despite all this, 
he testified that he never re-
ported the matters to anyone, an
d that he never took any action 
himself to stop it, because they 
were employees of Respondent.  
Drabek was extremely hesitant and halting when it was later 
inquired into about when he™d reported the job-switching be-
tween Michaels and Nikander. 
Longtin also testified that, it was only days before the trial, 
during the course of ﬁvisitingﬂ with employees of Guard Force, 
(Drabek and Bauguess), he™d first discovered that Michaels had 
paid other employees of Respondent to switch routes, or to 
make his own route easier.  Longtin explained the importance 
and purpose behind Respondent™s prohibition of any such prac-
tice as allowing Respondent to 
account for the whereabouts of 
its employees in case a question of legal liability for property 
damage or theft arises. 
Quinn testified regarding these matters, also.  However, con-
trary to Longtin™s, his testimony was that as the immediate 
supervisor of the meter readers, there was no problem that he 
saw when employees switched o
ff doing jobs for one another, 
such as meter reading or service jobs.  He testified that switch-
ing was a common occurrence, and that all he required was that 
it be disclosed to him, so that 
he could advise the dispatcher.  
Quinn credibly denied knowing of any payment by Michaels to 

Bauguess, or of any switching of jobs from Michaels to Bau-

guess. Regarding the ﬁafter-acquiredﬂ evidence, Michaels credibly 
testified that the only such incident that ever occurred involving 
the payment of money was once when Drabek, Guard Force™s 
supervisor, once, around March or April 1996, offered to pay 
him, or Stuart Douglas, or employee Nikander, $20 to read his 
route for him while Drabek was away in Gillette, Wyoming to 
attend a job interview which he didn™t wish to disclose to Nady.  
Michaels credibly testified that he wouldn™t do it, though he 
had no knowledge as to the responses of Douglas or Ni-kander.15  Michaels readily admitted that he™d quite frequently 
switched jobs with employees 
Douglas and/or Nikander, but 
that, just as Quinn testified that he required, they had always 
done this by reporting what they were doing to Quinn and to 
                                                          
 14 As I stated at trial, should any such conduct have occurred, I 
would assume that employees shouldn™t 
do that sort of thing.  However, 
as I also stated at trial, in light of the General Counsel™s argument that 
Respondent intended to use such evidence as a complete defense to 

reinstatement, I would and do accept further evidence concerning the 
details of the occurrence, so as to 
properly evaluate it, and give it the 
proper weight. 
15 Drabek testified haltingly, ﬁNo, not to my recollection, no.ﬂ when 
he was asked if he™d ever asked Mi
chaels to cover for him and to pay 
him $20 so that he could leave for the airport.  He did, however, ac-
knowledge that he had flown to Gillette, Wyoming. 
I credit Michaels™ version of this incident. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20the dispatcher.  Michaels went 
on to credibly recount that the 
only money that changed hands 
was when one or another of 
them would buy lunch for the other(s), or would engage in 
trading of baseball cards, which 
they each collected as a hobby. 
The testimony of Drabek is suspect, and will not support the 
conclusion drawn from it by Longtin that Michaels and other 
employees of Respondent engaged 
in the practice of switching 
jobs in exchange for the payment of money.  First, Drabek, as a 
supervisor of Guard Force, has a clear economic interest in 
seeing Michaels lose both his job and this litigation.  Second, as 
I have already found, Drabek himself once solicited the very 
sort of conduct which he now accuses Michaels of engaging in.  
Third, Drabek has not been disciplined by his employer, nor 
has Respondent requested any such action so far as the record 
shows, despite his testimony th
at he know of Michaels™ ﬁmis-
conductﬂ for over a year, and took 
no action to either stop it or to report it to responsible official
s.  Fourth, it cannot be estab-lished that what Drabek claims to have seen even constituted 
misconduct.  The employees™ own supervisor admitted that he 
had full knowledge of all the ma
ny switches in jobs that the 
men engaged in, and that he found that practice to be perfectly 

acceptable, so long as it went 
through him and was reported to 
dispatch, which, by all evidence, it was.  Thus, by definition, 

none of these alleged matters constituted misconduct. 
I find and conclude that the 
alleged job switching between 
Michaels and other employees 
of Respondent, including either 
Douglas or Nikander, is insu
fficiently proven by Respondent, 
and will not support a finding that he should be denied rein-
statement. 
That leaves Respondent with but
 one allegation, i.e. that 
Michaels once, about 10 to 11 months preceding his discharge, 
paid an employee of a contractor the sum of $5 to perform the 
task of reading the meters in on
e particular block along one side 
of the street. 
Michaels has credibly denied that he ever paid anyone to do 
any such thing. 
Thus, while it is not possible to
 ever know with certainty just 
which of the two, Michaels or 
Bauguess, testified with greater 
veracity or accuracy, it is necessary to resolve this issue.  As I 

have stated, Michaels was a quite credible witness, and I have 
determined to credit his version of this matter.  I do not find 
that Bauguess was untruthful.  Bu
t, I do bear in mind that she 
remains an employee of an employer which has a clear eco-

nomic interest in the outcome of this case, and I decide that, of 
the two versions, I accept that of Michaels more readily. 
However, I wish to add that, even if I had found the events to 
have occurred as testified to 
by Bauguess, I would not have 
found that it constituted sufficient proof of misconduct as to 
warrant the denial of reinstatement to Michaels.  For, the issue 
here is not whether or not Michaels committed 
any misconduct which was first learned of by
 Respondent only after it dis-
charged him.  The issue is wh
ether or not, if that misconduct 
occurred, it was of the sort that would warrant the conclusion 
that, had Respondent known of it when it occurred, he would have been discharged for it when it occurred. 
I cannot strain this gnat so finely as to reach any such con-
clusion. If I had found that the conduct occurred (which, I repeat, I do 
not), I would also have found that
 it was of no economic threat 
or consequence to Respondent.  
Instead, it was a single, iso-
lated, remote in time, trifling matter.  It was of no substantial 
monetary benefit to Michaels.  So
 far as is known, it has never 
been repeated.  So far as is known, it was regarded by those 
who had knowledge of it (including Guard Force™s supervisor, 
Drabek), as being unworthy of further mention.  Indeed, it 
seems to me that the claimed seriousness of this ﬁoffenseﬂ is 
substantially undercut by Longtin™s benign attitude toward 
Drabek and/or Bauguess.  As we
 now know by virtue of his 
own admissions, he has made no 
request or demand that either 
of them be disciplined by Guard Force.  The fact that Longtin 
has taken absolutely no action against either of them, while at 
the same time he argues that the person who participated with 
them in the alleged misconduct, speaks volumes. 
Thus, summarizing, I find and co
nclude that Respondent has 
failed to prove that Michaels engaged in misconduct so as to 
warrant denying him the normal remedy of reinstatement to his 
former position of employment, w
ith all its rights and privi-
leges, and with full backpay.  Accordingly, I shall enter an 
appropriate order requiring that he be reinstated on proper 
terms. 
CONCLUSIONS OF LAW 
1. The Respondent, Mojave Electric Cooperative, Inc., is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Union, International Br
otherhood of Electrical Work-ers, Local 769, AFLŒCIO, is a 
labor organization within the 
meaning of Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(1) and (3) of the Act by 
discharging its employee, Richard Michaels, because he had 
engaged in protected and/or union activities. 
4. The above unfair labor practices have an effect on com-
merce as defined in the Act. 
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having found that employee Richard Michaels was unlaw-
fully discharged, Respondent is 
ordered to offer him immediate 
reinstatement to his former positi
on, displacing if necessary any 
replacement, or to a 
substantially equivale
nt position, without 
loss of seniority and other privilege
s.  It is further ordered that 
Richard Michaels be made whol
e for lost earning resulting 
from his discharge, by payment to
 him of a sum of money equal 
to that he would have earned from the date of his suspension to 
the date of his return to work, less net interim earnings during 
that period.  Backpay shall be
 computed in the manner pre-
scribed by 
F. W.  Woolworth Co.
, 90 NLRB 289 (1950), and 
Florida Steel Corp.
, 231 NLRB 651 (1977).
16 Interest on any 
such backpay shall be computed as in 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987). 
It is further ordered that the Respondent expunge from its re-
cords any references to the di
scharge mentioned, and provide 
Richard Michaels written notice of such expunction, and inform 
him that the Respondent™s unlawfu
l conduct will not be used as a basis for further personnel actions against him.
17  [Recommended Order omitted from publication.] 
                                                          
 16 See generally 
Isis Plumbing Co.,
 138 NLRB 716 (1962). 
17 See Sterling Sugars, Inc.,
 261 NLRB 472 (1982). 
 